DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 02/01/2021, is acknowledged.  
Claims 1-20 are pending in this action.  Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-8 have been amended.  Claims 1-8 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status 

Priority
This application, filed 09/27/2019, is a continuation-in-part of U.S. Patent Application No. 16/179,370, filed November 2, 2018, which is a continuation of U.S. Patent Application No. 14/322,757, filed July 2, 2014 and now issued as U.S. Patent No. 10,117,841, which claims benefit of provisional U.S. Application No. 61/948,902, filed March 6, 2014, and provisional U.S. Application No. 61/842,362, filed June 2, 2013.  This application also claims benefit of provisional U.S. Application No. 62/738,541, filed September 28, 2018.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) formulations as instantly claimed having antibacterial effect, does not reasonably provide enablement for (ii) formulations as instantly claimed having antifungal, antiprotozoal or antiparasitic effect.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) the breadth of the claims;  (2) the nature of the invention;  (3) the state of the prior art;  (4) the level of skill possessed by one of ordinary skill in the art;  (5) the level of predictability in the art;  (6) the amount of guidance provided by the inventor;  (7) the presence of working examples; and (8) the quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  MPEP 2164.01(a).  When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1)  The claims are broader in scope than the enabling disclosure.  Applicant is purporting a formulation having antimicrobial, antifungal, antibacterial, antiprotozoal, or antiparasitic effect, wherein said formulation comprises an effective amount of a combination of isoamyl hexanoates and propanoic acid and/or isobutyric acid.  However, the specification provides enablement only for component/formulation comprising an effective amount of a combination of isoamyl hexanoates and propanoic acid and/or isobutyric acid to treat infection cause by a wide spectrum of bacteria. 
(2)  The nature of the invention is directed to antimicrobial compositions suitable for reducing microorganisms and/or microbial outgrowth in a wide range of industrial settings, as well as for treatment of animal or human waste, and for medical treatment of animals or humans.  
(3)  The state of the art of biochemical/medical research comprises laborious time-consuming and costly experimental methods comprising (i) functional and non-functional assays representing both in vitro and in vivo experiments to identify effective compositions and/or amounts of actives, compounds that can be included or must excluded from said compositions, identify potential negative side effects caused by the treatment, (ii) optimization of doses and/or schedule of treatment, where it is nearly impossible to test large quantities of new agents/compositions in vivo.  
(4)  The relative level of skill possessed by one of ordinary skill in the art of biomedical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess a Ph.D. or M.D. in a scientific discipline such as (bio)chemistry, (med)chemistry, medicine, (micro)biology and the like.
(5)  Level or degree of predictability is low, because the final result/effect depends on specificity of a pathogen, i.e., a bacteria, fungus, protozoa. parasite.  For instance, protozoan infections are caused by the species termed "protozoa" that are not closely related to each other and only have superficial similarities. i.e., eukaryotic, unicellular, motile (see Wikipedia).
(6)  The specification does not teach or even suggest how to make compositions to treat fungi, protozoa, parasites, and only a general statement that combination of isoamyl hexanoates and propanoic acid and/or isobutyric acid can be used for antifungal, antiprotozoal or antiparasitic treatment is provided.  Applicant was required to provide in the specification additional guidance and direction with respect to how to make and use the claimed subject matter in order for the application to be fully enabled.
(7)  Presence or absence of working examples.  Only examples of using isoamyl hexanoates, (ii) propanoic acid and/or isobutyric acid (i.e., antimicrobial components) in combination with bentonite or zeolite as carrier (Example 1, 4-9, 14) and cremophor (without structural definition) as a surfactant (Example 12) or a solubilizer (Example 16) are provided that show that said compositions have antibacterial efficiency.  No information is provided that said combination/composition have antifungal, antiprotozoal, or antiparasitic effect, and only general statement that a mixture of claimed compounds can be used for this purpose is provided (see instant specification Para. 0323).  
(8)  Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure is great.  For any pathogen of interest, one of ordinary skill in the art would have to conduct time-consuming and costly experiments/screening comprising functional and non-functional assays to determine (i) which specific combination of claimed compounds provides antifungal, antiprotozoal or antiparasitic effect (if any exists); (ii) identify what compounds can be included or must be excluded from compositions comprising effective combination of claimed compounds to be used for the treatment of interest; (iii) identify/minimize potential negative effects provided said composition.  Moreover, undue experimentation would be required to determine compositions can be used for in vivo treatment, e.g., as animal feed or supplements.  As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine the formulations/compositions comprising compounds as instantly claimed and having antifungal, antiprotozoal or antiparasitic effect. 
To this point, is it noted that Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed invention as formulations/compositions comprising effective amount of a combination of isoamyl hexanoates and propanoic acid and/or isobutyric acid and providing strong antibacterial  activity, wherein said formulations/compositions can be used as a replacement of wide of spectrum of bacteria.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,117,841. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims:  Formulations having antimicrobial activity and comprising an antimicrobial component consisting of (i) at least one acid selected from the group consisting of propanoic acid and isobutyric acid; and (ii) isoamyl hexanoates.  Further, cited prior patent teaches that said formulations/components have antibacterial activity against a wide of spectrum of bacteria.; can be a mouthwash, creams, ointments; can be used for treatment of human or animal waste, and/or in methods for treatments of humans or animals.  

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/179,370. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application, since the referenced copending application and the instant application are claiming common subject matter, as follows:  an Formulations/compositions having antimicrobial activity and comprising an effective amount of a misture of isoamyl hexanoates and at least one acid selected from the group consisting of propanoic acid and isobutyric acid; and (ii) and methods of using them for treatments of humans or animals or cleaning surfaces, instruments or areas.  Further, the prior copending application also teaches that said formulations/components have antibacterial activity against a wide of spectrum of bacteria.; can be a mouthwash, creams, ointments; can be used for treatment of human or animal waste, and/or in methods for treatments of humans or animals.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 02/01/2021, have been fully considered, but they are moot in view of amendments to the claims.  Applicant amendments necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615